Kupferman, J. P. (dissenting).
The defendant is the owner of a nursing home facility. His codefendant, whose conviction we have simultaneously herewith affirmed (People v Bryant, 60 AD2d 547) was a hospital caseworker. The caseworker with written authorization to the bank, withdrew sums of money from the bank accounts of elderly patients with whom he was friendly. He secured bank checks payable to the nursing home owned by the defendant herein and would then advise the defendant’s bookkeeper how the funds should be disbursed, in each instance a portion thereof being paid to the caseworker by a check drawn by the bookkeeper and signed by this defendant. The sole evidence against this defendant was presented by the bookkeeper, and the issue which we deem dispositive, is whether the bookkeeper was an accomplice whose testimony needed corroboration.
"A witness may be stamped as an accomplice if there is an evidentiary showing from which he or she may reasonably be considered to have participated in the offense charged or an offense based upon the same or some of the same facts or conduct which constitute the offense charged. If the undisputed evidence establishes that a witness is an accomplice, the jury must be so instructed but, if different inferences may reasonably be drawn from the proof regarding complicity, according to the statutory definition, the question should be left to the jury for its determination [citing cases]” (People v Basch, 36 NY2d 154, 157).
There was evidence to establish that the bookkeeper, Mrs. Goldstein, knew that it was Mrs. Apotheker’s money which was being turned over to Bryant at the defendant’s direction, that the proceeds of at least one of the checks she drew were *214to be divided "fifty-fifty” between defendant and Bryant, that the checks were to be cashed with defendant’s approval, and that with respect to Mrs. Apotheker’s checks in issue there were no invoices, unlike the regular pattern in the nursing home office which required invoices to support checks drawn. Although there is no evidence to establish that she profited in any way from these transactions, it was a question of fact for the jury whether she was an accomplice. Indeed, the prosecutor in response to a question from the Trial Judge, indicated that she was one of those who acted in concert with defendant. On this basis she "may reasonably be considered to have participated” (see CPL 60.22, subd 2 and Denzer, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL, p 194). Even though she may not have participated with the mens rea required for culpability with respect to the offense charged, a reasonable view of the evidence could support the proposition that she "criminally facilitated” (Penal Law, § 115.00) the commission of the offense of which defendant was found guilty and hence that she was an accomplice (People v Basch, supra).
Under the circumstances, we believe that the question should have been presented to the jury for its determination.
Accordingly, we would reverse the judgment appealed from and remand the matter for a new trial.
Lupiano and Capozzoli, JJ., concur with Lane, J.; Kupferman, J. P., and Birns, J., dissent in an opinion by Kupferman, J. P.
Judgment, Supreme Court, Bronx County, rendered on September 30, 1975, affirmed. The case is remitted to the Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (subd 5).